Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 1of15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 2 of 16

BAO 241 Page 2
(Rev. 10/07) :

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

 

 

 

United States District Court District; Western
Name (under which you were convicted): Docket or Case No.:
Foane!s oon Seeth 10 2:90 -wUA
Place of Confinement : Prisoner No.: -
Allesheny County Tail IS234 /

Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

Francis Tvan Smith © Weeden Orlenda tHaerper
The Attorney General of the State of

 

 

PETITION

  
 

FEB. 26 2021
1. (a) Name and location of court that entered the judgment of conviction you are challengitf CLERK, YS. DISTRICT COURT
FOR THE WESTERN DISTRICT

KK legheay Carty Couct of commen Pheas "OF PENNSYLVANIA

Pi Ws bucg h PA

(b) Criminal docket or case number (if you know): @ P= 0-2, 7 Ch- 6 (0oé~ 20/3 CP~O 0- CL -6ak(-Zo

2. (a) Date of the judgment of conviction (if you know): 1, pei /) )
(b) Date of sentencing: l6 7 / v)
hi nA & yeas eek ation

3. Length of sentence: 2.54 yrs ClF monin 2 (eT mihinwn & .
4, In this case, were you convicted on more than one count or of more than one crime? Tl Yes f No
5. Identify all crimes of which you were convicted and sentenced in this case:

i LO sk R qr

LL counts o£ $2 Bucglary \ Access oleune faw

*) th otis by ry lawlwvl teak AS
3 Theltr b& y recep Loin
3 Yorgert vs

t Criming | mischvet

 

6. (a) What was your plea? (Check one)
OQ) Not guilty im (3) Nolo contendere (no contest)
VA (2) Guilty Cl (4) Insanity plea
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 2 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 3 of 16

BAO 241 Page 3
(Rev. 10/07)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

rf A

-(c) If you went to trial, what kind of trial did you have? (Check one)

O Jury 0 Judge only JIA

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
iY Yes C1 No
8. Did you appeal from the judgment of conviction?
o/ Yes [1 No
9, If you did appeal, answer the following: ;
(a) Name of court: S WPery oY Low ct o- CC Cenns yh | VG wg
(b) Docket or case number (if you know):
(c)Result: Con otisr avr creed
(d) Date of result (if you know):
(e) Citation to the case (if you know):

\
(f) Grounds raised:

Pleo shaule have beam permite to be
Withdrawn as F WAS reais Gol before

SGntenene

/

(g) Did you seek further review by a higher state court? “Wres O No

If yes, answer the following:

(1) Name of court: Sapna b- Cy wet

(2) Docket or case number (if you know):

(3) Result: He. Ww ¢ CA

(4) Date of result (if you know):
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 3 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 4 of 16

AO 241 Page 4
(Rev. 10/07)

(5) Citation to the case (if you know):
(6) Grounds raised:
Was <t~eprorm te Aeny Pre SEAN  motian

4, wirhdtany P LES

(h) Did you file a petition for certiorari in the United States Supreme Court? Ol Yes Ww No
If yes, answer the following:
(1) Docket cr case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Wres one
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Xj} bless hew MW Co wry Court 6S Ca WWNEYN. pP leg y
(2) Docket or case number (if you know):

(3) Date of filing Gif you know):

(4) Nature of the proceeding: e Cc CA
(5) Grounds raised:

Bed court rwrpose cur ‘Weg w| Senben ce

ry UW lation ok IF Ce CS 350 26d) W thet
ay tendant wos sentenad woth er byeg lect J
and the underlying offense which wasnt

qv pelony lL oe @

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Ol Yes 1” No _
(7) Result: Ps po iFcoe Ags bowl™~a N@arr >

(8) Date of result (if you know):
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 4 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 5 of 16

BAO 241 Page 5
(Rev. 10/07)

(b) If you filed any second petition, application, or motion, give the same information:
(Name ofeour: ALieg Meny Cownty Court of Common Pleay
(2) Docket or case number (if you know):
(3) Date of filing (if you know):

(4) Nature of the proceeding: Po KA,
(5) Grounds raised:

Was Sey ron 1m pa Seek (Ue al and yn Vidla Wey of

|
(<< fa CI 3502 J

because serlerie j ma poed WAS

tlas Plea invo Luter

nob according *
Mdoluntany 47 defend aih WAS not
restitution

apprised ot
3 nfs ?lee

wend abory
H.. ufax OCcRA course | incentive far fa, ing ts FB pe tried o

(6) Did you receive a hearing where evidence was given on your petition, application, or motion? 49 Cf hor, 4ine, y

win gelc

I yes No Sncf +) har,
(7) Result! (\ oM VS Se Bl Fewten ce /
(8) Date of result (if you know): He Ia aly
(c) If you filed any third petition, application, or motion, give the same information: ley (so yp.
. We.
(1) Name of court: . Ana bn
(2) Docket or case number (if you know): wWthebrenyl
(3) Date of filing (if you know): Pep TRerner/
(4) Nature of the proceeding: ,
(5) Grounds raised: 4 Hf.
© re~ Aes ol,

Vole SS wey
SeIng present,
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 5of15
a ‘Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 6 of 16

‘. BAO 241 . Page 6
(Rev. 10/07)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

Ol Yes ah No

CResut: Mésytoseel

(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: WH Yes O No

(2) Second petition: Ci Yes CNo

(3) Third petition; OO Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not: ca
ree Wu
First pebhon oppesled to Superer Court P&T IS& becays-e
WAS ollaw ech to withel roy 4 A vas adieu wee fir pocedu ral eters ,
And Pet tion Was wat mel y
12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

nse/

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Sew eon c2) WWooseo" LIAS "bles Al anal 2 ppellate
comse| inl not Casa fine iSsiue and CCGA
Counse\ wri thelrew/. Bain remebencol Met Poche
asstitawce 2% cownsel

(b) If you did not exhaust your state remedies on Ground One, explain why: Aerdn o> appellate
OMveAl om PoRA counsel cay Seek Duce ssw .
Fed} nen Aid wot have FERA counsel - These |
Were allbWwWe@ te withdraw.
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 6 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 7 of 16 L

BAO 241 Page 7
(Rev. 10/07)

(c) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue? Ol Yes wy No
(2) If you did not raise this issue in your direct appeal, explain why: A dpe Hi ate C6 Unse| ot by

raised plea lena alloweal fo bo w.trdeawn, dnote
Assistance

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Ww Yes OG No
(2) If your answer to Question (d)(1) is "Yes," state: ? A
Type of motion or petition: PC er

Name and location of the court’'where the motion or petition was filed:

KWeaheny County Cour ok Cw wer Pleas
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? Yes \o7 No
(4) Did you appeal from the denial of your motion or petition? \ Yes No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? “WW Yes Ol No
(6) If your answer to Question (d)(4) is "Yes," state: b Q
Name and location of the court where the appeal was filed:
1 Lupe. ror Cown
Docket or case number (if you know): .
Date of the court's decision: p TS Mars se cl lb EC COWS OC ok er ced: Lv ro’) Crocs,

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 7 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 8 of 16

BAO 241 Page 8
(Rev. 10/07)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Plea was ‘avoluntaty as The SEwtEen Co ) poset
rs nst ™ accor Cee, OR TAL pla ao, reemeirt

Couno Dm poseol Mo fuctner Perel ty On all nor

lure, lary CB ww tyr LUN obved not camper} no 1h
tre pleqg ag reaynent

(b) If you did not exhaust your state remedies on Ground Two, explain why:

ifort  ralsad. of appen | boy appellaie Counsl/
No aver Pas ConWNetiad Cours a} ,

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes Sy No

(2) If you did not raise this issue in your direct appeal, explain why:

Appetlote caunse| dick nb raise +b

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Ol Yes “of No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court's decision:
Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 8 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 9 of 16

AO 241 Page 9
(Rev. 10/07)

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? Oyes W No
(4) Did you appeal from the denial of your motion or petition? WF Yes ‘ No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes (Ww No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

c
a MPO Coruct of ?Aa
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
Tesuw wis Act tasgseck iW origina | PcQA
\ )
So vx aoawlel yv NG Use raseA OV APPpeg

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Plea Was Muslovrre ty CS pet tsner OSAR_Y
not Wiorwed of mandatory rést Tuten
RehORE Yra teal court occepted te
pled.
®A0241
(Rev. 10/07)

Case 2:20-cv-01969-PLD Document5 Filed 04/27/21 Page 9 of15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 10 of 16

Page 10

(b) If you did not exhaust your state remedies on Ground Three, explain why?

(c)

(d)

Esse WAS AG Fors ah Ly appellate coursed
or an fORA+ No PLA counsel. ney wi Pred er

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? CO Yes 12 No

(2) If you did not raise this issue in your direct appeal, explain why:
A ppellate Cay pot ey ; Vek ts raise. Lreeoed, ve
Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
. Ol Yes a No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? Ol Yes "No
(4) Did you appeal from the denial of your motion or petition? OYes Ol No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

Fupertor Gow)
Docket or case number (if you know):

Date of the court's decision: Bis nrtssool Gs ct e roe ob fey | aN VOCS

Result (attach a copy of the court's opinion or order, if available):
Case 2:20-cv-01969-PLD Document 5 Filed 04/27/21 Page 10 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 11 of 16

SAO 241 Page 11
(Rev. 10/07)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
WAS Boe coumser Pe Se ned dete rvhen tidy
ortnelrew beso ee AUNnAows SS WLS o* OG Wea bl,
ricer - amely appellate co waselS netleetveness in

Cocoa Pe feive Mega Cenel mnvelwataty Searbence Teel Covnsy
ws oe OM. mrs becwng detonda vt of Seyvtenon 5 reneler yc
mnclhectrene /

pw a Wes / aN 4
(b) If you did not exhaust your state remedies on Ground Four, explain why:

Appell ate Counsel adel nov pave swe

One PCRA counse| wu thellw/
(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? C1 Yes tH No

(2) If you did not raise this issue in your direct appeal, explain why:
Appellate Cawtsel’- iweectiLe NOS?
(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O yes IDNo
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:
Case 2:20-cv-01969-PLD Document 5 Filed 04/27/21 Page 11 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 12 of 16

BAO 241 Page 12
(Rev. 10/07)

Name and location of the court where the motion or petition was filed:
Spetise Courp

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? Ol Yes ey No
(4) Did you appeal from the denial of your motion or petition? ae Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? CO] Yes No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Supensr Cow’ ok FA

Docket or case number (if you know):
Date of the court's decision: 4Asytsoltd proceed Ww a \ COILS

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
UasS UuncowiSeAed PcaldA appee ) ane Aral
nest

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

WA
Case 2:20-cv-01969-PLD Document 5 Filed 04/27/21 Page 12 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 13 of 16

BAO 241 Page 13
(Rev. 10/07) .
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court

having jurisdiction? W ves C No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them: Porsscd 4s Super pot Caw) Wich
Soler nag irernverrd

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so,

ground or grounds have not been presented, and state your reasons for not presenting them:

TRtel cork meclitrel plea 29 rewenb Whar 4 HiScay bred
fine terms rt accepryed went heal conch. petrtaon Lesrred &

trial . Court cam Heel cewol Weed Coyunse)

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes \@” No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Ol Yes YW No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

raised.
Case 2:20-cv-01969-PLD Document 5 Filed 04/27/21 Page 13 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 14 of 16

BAO 241 : Page 14
(Rev. 10/07)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea:

Candace Kas YY
(c) At trial: M/A

(d) At sentencing:

Michael Wergu /

(ec) On appeal:

Michael Gero }
© In any post-conviction proceeding: . ; a, D

(g) On appeal from any ruling against you in a post-conviction proceeding:

A ppewled Pea S@ becawse. counsel wv trelren/
eer “Aner tin em No mM Crit le Her

17. Do you have any future sentence td serve after you complete the sentence for the judgment that you are
challenging? O Yes W No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? : O Yes a%o

18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
UlAs ast povolecl esunsel in IST esblatere |
Preaee ding tJ TAN. PS rola ble una elf
Martmex U: Ryan 56G us |

Tab to continue "TIMELINESS OF PETITION" on next page.
Case 2:20-cv-01969-PLD Document 5 Filed 04/27/21 . Page 14 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 15 of 16

BAO 241 : Page 15
(Rev. 10/07) .

Te o\ Cou nse | meStect WES SE Wes

Mushy Ve Pais aol iW & collatera l peceéang
QS such PORA counsel it whe rawing ape

/ | 4 tedber~ Cepre, petra
ey Turwes/ Finley pa wrt € ef nol

ok ERO BW ass stew CL oh ll Fath

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

Q) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 2:20-cv-01969-PLD Document 5 Filed 04/27/21 Page 15 of 15
Case 2:20-cv-01969-PLD Document 2-1 Filed 01/11/21 Page 16 of 16

AO 24) Page 16
(Rev, 10/07)

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Vocast ng oft ell Lo vi pr Von
(A v4 ;

ancl SEMrenceg ren Pre judd Ace Lecawse tree] couct
ounce Ceeual. when Imposing Sewhence..

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on 2/ 2 2- /' 2 ’ (month, date, year).

Fab Maen, 22 “20 2/)

Executed (signed) on Zoey 2. (date).

Ye

LOANED

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 
